UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7380


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTAWIN BURGESS, a/k/a Hicky,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:07-cr-00791-TLW-1)


Submitted: February 18, 2021                                      Decided: March 25, 2021


Before MOTZ, KEENAN, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antawin Burgess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antawin Burgess appeals from the district court’s orders denying relief on his

motion for a sentence reduction pursuant to Section 404 of the First Step Act of 2018, Pub.

L. No. 115-391, § 404, 132 Stat. 5194, 5222, and his motion for reconsideration. We have

reviewed the record and conclude that the district court did not abuse its discretion in

declining to reduce Burgess’ sentence. See United States v. Jackson, 952 F.3d 492, 497

(4th Cir. 2020) (reviewing decision on First Step Act motion for abuse of discretion).

Accordingly, we affirm for the reasons stated by the district court. United States v.

Burgess, No. 4:07-cr-00791-TLW-1 (D.S.C. June 24, 2020; Sept. 2, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2